Filed 10/1/21 P. v. Davidson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,                                                                                  C093457

                   Plaintiff and Respondent,                                      (Super. Ct. No. 20F6258 )

         v.

DVONTRIQUE KESHON DAVIDSON,

                   Defendant and Appellant.




         Appointed counsel for defendant Dvontrique Keshon Davidson has asked this
court to conduct an independent review of the record to determine whether there are any
arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable
error in defendant’s favor, we affirm.




                                                             1
                                     BACKGROUND
        Defendant threw a glass bottle at his ex-girlfriend, with whom he lived and who
was pregnant with his child, hitting her in the head and knocking her unconscious. He
was charged with infliction of corporal injury on a spouse or cohabitant (Pen. Code,
§ 273.5, subds. (a), (f)),1 with the enhancements that he personally inflicted great bodily
injury involving domestic violence (§ 12022.7, subd. (e)) and used a deadly weapon
(§ 12022, subd. (b)), as well as assault with a deadly weapon (§ 245, subd. (a)(1)) with
the enhancement he personally inflicted great bodily injury (§ 12022.7), and resisting an
officer (§ 148, subd. (a)(1)).
        On October 19, 2020, defendant pleaded no contest to assault with a deadly
weapon and resisting arrest for a total of three years in state prison in exchange for
dismissal of the first count and all enhancements. Defendant was released with a Cruz2
waiver and ordered to return for sentencing. The trial court warned that if he failed to
return he could be sentenced to the maximum of four years. Defendant failed to appear at
sentencing, and the court found he was in violation of the waiver.
        On December 30, 2020, the trial court sentenced defendant to four years in prison
for assault with a deadly weapon and a concurrent term of one year for resisting an
officer.
        Defendant appealed without seeking a certificate of probable cause.
                                       DISCUSSION
        Counsel filed an opening brief that sets forth the facts and procedural history of
the case and requests this court to review the record and determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was



1   Undesignated statutory references are to the Penal Code.
2   People v. Cruz (1988) 44 Cal.3d 1247.

                                              2
advised by counsel of his right to file a supplemental brief within 30 days from the date
the opening brief was filed. More than 30 days have elapsed, and defendant has not filed
a supplemental brief. Our review of the record pursuant to Wende has disclosed no
arguable errors that would result in an outcome more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                                       /s/
                                                 Duarte, J.



We concur:




      /s/
Blease, Acting P. J.




     /s/
Robie, J.




                                             3